DETAILED ACTION 
1.	The office action is in response to the application filled on 5/4/2021.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Frey et al. (5977652).  
Regarding claim 1. Frey disclose an on-board electrical system for a vehicle (figure 1), the on-board electrical system (figure 1) comprising: an on-board power supply system (10) with a plurality of electrical energy consumers (consumer 14 and 15); at least one on-board power supply system battery (13); and at least one short circuit breaking device (23, 24 and 30) for disconnecting a short circuit-relevant system area from the on-board power supply system when a short circuit occurs in the area of the short circuit-relevant system area (including means (23, 24, 30) for reverse switching between said terminals to electrically connect and disconnect the starting circuit means (20) and the second battery (second battery in 13) to said generator (G) and said first battery (first battery in 13) of said supply circuit means (10)) (claim 1).

Regarding claim 2. Frey disclose wherein: the at least one short circuit breaking device (23, 24 and 30) comprises at least one MOSFET circuit component (23, 24); the at least one MOSFET circuit component has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state (Kl.30, Kl.30a, Kl.30b; Kl.A, Kl.B, Kl.C) and has a diode blocking effect in a direction from the output terminal to the input terminal in an open state (Charging state; discharging state; refer to figure 3).

Regarding claim 3. Frey disclose (figure 8) wherein the at least one short circuit-relevant system (23, 24 and 30) area has a system area output terminal connected to the input terminal of the at least one MOSFET circuit component of the short circuit breaking device (Kl.30, Kl.30a, Kl.30b; Kl.A, Kl.B, Kl.C).

Regarding claim 4. Frey disclose wherein the on-board power supply system (figure 1) is connected to the output terminal of the at least one MOSFET circuit component (output of 23, 24).

Regarding claim 5. Frey disclose wherein: the on-board power supply system (10) is connected to an on-board power supply system battery output terminal (output of 13) of the at least one on-board power supply system battery (13); and the on-board power supply system battery output terminal is connected to the output terminal of the at least one MOSFET circuit component (refer to figure 1).

Regarding claim 6. Frey disclose wherein the at least one short circuit-relevant system area comprises a d.c. voltage source (Dc voltage sources 18, 13 and 16).

Regarding claim 7. Frey disclose wherein the d.c. voltage source (13, 18 and 16) comprises a DC/DC converter or a generator (DC/DC converter 28).

Regarding claim 8. T Frey disclose wherein: the at least one short circuit-relevant system area (23, 24 and 30) comprises the at least one on-board power supply system battery (13); and an on-board power supply system battery output terminal (output of 13) is connected to the input terminal of the at least one MOSFET circuit component (23, 24) of the short circuit breaking device (23, 24 and 30) and the on-board power supply system (10) is connected to the output terminal of the at least one MOSFET circuit component (output of 23, 24).

Regarding claim 9. Frey disclose wherein the on-board power supply system (10) is connected to an output terminal of a d.c. voltage source (DC voltage sources 18, 13 and 16).

Regarding claim 10. Frey disclose wherein the d.c. voltage source (13, 18 and 16) comprises a DC/DC converter or a generator (DC/DC converter 28).

Regarding claim 12. Frey disclose a vehicle on-board electrical system operation process (figure 1) comprising: providing an on-board electrical system (figure 1) comprising: an on-board power supply system (10) with a plurality of electrical energy consumers (consumer 14 and 15); at least one on-board power supply system battery (13); and at least one short circuit breaking device (23, 24 and 30) for disconnecting a short circuit-relevant  system area from the on-board power supply system when a short circuit occurs in the area of the short circuit-relevant system area; and switching the at least one short circuit breaking device into a disconnected state causing the short circuit-relevant system area (including means (23, 24, 30) to be disconnected from the on-board power supply system or is in the disconnected state when a short circuit occurs in the area of the at least one short circuit-relevant system area (including means (23, 24, 30) for reverse switching between said terminals to electrically connect and disconnect the starting circuit means (20) and the second battery (second battery in 13) to said generator (G) and said first battery (first battery in 13) of said supply circuit means (10)) (claim 1).

Regarding claim 13. Frey disclose wherein: the at least one short circuit breaking device (23, 24 and 30) comprises at least one MOSFET circuit component (23, 24); the at least one MOSFET circuit component has an input terminal and an output terminal and has a line connection between the input terminal and the output terminal in a closed state (Kl.30, Kl.30a, Kl.30b; Kl.A, Kl.B, Kl.C) and has a diode blocking effect in a direction from the output terminal to the input terminal in an open state (Charging state; discharging state; refer to figure 3).

Regarding claim 14. Frey disclose (figure 8) wherein the at least one short circuit-relevant system area (23, 24 and 30) has a system area output terminal connected to the input terminal of the at least one MOSFET circuit component of the short circuit breaking device (Kl.30, Kl.30a, Kl.30b; Kl.A, Kl.B, Kl.C).

Regarding claim 15. Frey disclose (figure 8) wherein: the at least one short circuit-relevant system area (23, 24 and 30) comprises the at least one on-board power supply system battery (13); and an on-board power supply system battery output terminal (output of 13) is connected to the input terminal of the at least one MOSFET circuit component (23, 24) of the short circuit breaking device (23, 24 and 30) and the on-board power supply system (10) is connected to the output terminal of the at least one MOSFET circuit component (output of 23, 24).

Allowable Subject Matter	
6.	 Claims 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11. The prior art fails to teach “…wherein the at least one MOSFET circuit component is in the closed state in case of a charging current to the on-board power supply system battery output terminal below a current threshold and the at least one MOSFET circuit component switches over into the open state in case of a charging current exceeding the current threshold.”


Regarding claim 16. The prior art fails to teach “…wherein the at least one MOSFET circuit component is in the closed state in case of a charging current to the on-board power supply system battery output terminal below a current threshold and the at least one MOSFET circuit component switches over into the open state in case of a charging current exceeding the current threshold.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838